NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 4, 2017* 
                                  Decided May 9, 2017 
                                              
                                          Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 17‐1059 
 
ANTHONY DAVID ATKINSON,                          Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 14 cv 9923 
SG AMERICAS SECURITIES, LLC,                      
      Defendant‐Appellee.                        Sharon Johnson Coleman, 
                                                 Judge. 
 
                                        O R D E R 

       Anthony Atkinson contends that his former employer, now called SG Americas 
Securities (“SGAS”), did not accommodate his disability (hearing loss and deficits from 
a brain injury) and discriminated and retaliated against him in violation of the 
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112. The district court granted 
summary judgment to SGAS on these claims. It also dismissed as legally insufficient 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1059                                                                          Page 2 
 
five other claims, only two of which Atkinson now challenges on appeal. Because the 
undisputed facts show no ADA violation and the dismissed counts do not state claims 
for relief, we affirm the judgment. 
         
        We begin by describing the facts on the disability claims. The district judge 
deemed SGAS’s proposed facts admitted because Atkinson did not respond to them in 
accordance with the local rules. See N.D. ILL. L.R. 56.1(b)(3). District courts may 
reasonably enforce compliance with these rules, even for a pro se litigant like Atkinson, 
and we construe the record of those facts in the light most favorable to Atkinson. 
See Flint v. City of Belvidere, 791 F.3d 764, 767 (7th Cir. 2015).   
         
        In 2002 Atkinson began to work as a support analyst for SGAS, which provides 
electronic software for futures trading. He answered phone calls from traders who 
needed technical support. In October 2011 Atkinson was in a motorcycle accident and 
lost all hearing in his left ear. His doctor released him back to work without restrictions 
in December. But three months later, in March 2012, Atkinson had a brain hemorrhage 
while on vacation overseas. His recovery was much more extensive this time, and he 
was on medical leave until September 2012.   
         
        When he returned in September, Atkinson was unhappy with some of his work 
conditions. His workspace had been dismantled while he was gone, so he picked a new 
workstation close to his team members, but he had difficulty hearing people on his 
left‐ear side. His passwords had also expired, and he did not have immediate access to 
the systems that he thought he needed. Additionally, he had problems with his new 
laptop and wanted to use his old desktop computer, which he found elsewhere in the 
office. Also because Atkinson was scheduled for training on a new computer system 
later than most other employees, he thought he was at a disadvantage. Finally, the 
company shifted his hours to later in the day and varied his daily start times.   
         
        To discuss these work conditions, Atkinson met with his then‐manager, 
Greg Stephens, and his human‐resources representative, Lisa Foster, in January 2013. 
He described his hearing loss and two traumatic brain injuries as disabilities and said 
that SGAS had failed to accommodate them. In response Foster offered him a new 
workstation (but not his old, dismantled one), his old desktop computer, an ergonomic 
keyboard, and a new, fixed start time (though not as early as he’d worked previously). 
After their meeting Atkinson sent an email demanding these accommodations, and 
Foster replied that they had already agreed to his requests.   
         
No. 17‐1059                                                                          Page 3 
 
        Despite these accommodations, Atkinson still complained about his work 
conditions. He renewed criticisms about his workspace, access to systems, and start 
time. SGAS responded by asking that Atkinson have an independent medical 
examination to determine if the accommodations he sought that were unrelated to his 
hearing were medically necessary. He did not agree to the exam and instead provided 
two doctors’ notes. One stated that he needed a seating placement that accommodated 
his hearing loss. The other stated that he needed time for medical appointments, a 
consistent work schedule, an ergonomic keyboard, and computer monitors that didn’t 
flash. SGAS was already providing these accommodations, so it did nothing further. 
         
        Around the same time, SGAS became dissatisfied with Atkinson’s work. Clients 
and software providers were complaining about how he handled calls. They said that 
he did not provide needed information or properly escalate their complaints to a 
manager. Stephens reviewed some of the calls and concluded that the complaints were 
valid. As a result, Atkinson’s 2012 performance evaluation (given in January 2013) rated 
him a 2—“Meets Some but Not All Expectations.” 
         
        Because of Atkinson’s performance issues, management reassigned him in 
February 2013 to a project in a different group that they thought was a better fit for him. 
The project involved reduced customer contact, fewer deadlines, and less stress. He 
received a workspace closer to his new team, and his new manager told his coworkers 
to make an effort to speak into his good ear. Atkinson did not like his new desk’s 
location because he still had trouble hearing his coworkers, his desk was under a vent 
blowing cold air onto him, and the desk was a folding, temporary station. (He later 
received a permanent desk when one became available.) Eventually he was 
permanently assigned to this new team; although his title changed, his pay remained 
the same.   
         
        His employment ended a year after this reassignment. In November 2014 the 
company announced a merger with another business. SGAS asked all employees to sign 
an employee agreement or be deemed to have resigned. Atkinson would not sign the 
agreement because he did not agree with the arbitration clause, so he “resigned” 
effective January 2015. He did not receive any severance pay. Three other employees 
who would not sign the agreement also resigned without severance pay. 
         
        The district court granted SGAS’s motion for summary judgment on Atkinson’s 
ADA claims. On the claim for a reasonable accommodation, it ruled that SGAS had 
adequately accommodated Atkinson’s hearing loss and no evidence suggested that any 
No. 17‐1059                                                                             Page 4 
 
other accommodation was medically necessary. On the disability‐discrimination claim, 
it explained that Atkinson suffered no adverse action: His reassignment was not a 
demotion, his resignation was not a firing, and any other perceived adverse actions 
were not material. And even assuming that the actions were adverse, he had not shown 
that SGAS had imposed them because of his disability. Finally, the court concluded that 
Atkinson’s retaliation claim failed. Although his complaints to Foster were close in time 
to some of the employment changes, timing alone was not enough.   
         
        In evaluating Atkinson’s arguments on appeal, we first address a procedural 
decision that Atkinson identifies and that preceded summary judgment. Atkinson 
argues that the district court abused its discretion in granting discovery extensions to 
both sides. He says that the court improperly extended discovery for over 100 extra 
days, allowing SGAS more time before it filed its motion for summary judgment. This is 
wrong in two respects. First, the deadline to file dispositive motions was extended by 
only a month, not 100 days. Second, Atkinson has not explained how the extension 
prejudiced him, and without prejudice we have no reason to disturb the ruling. See Jones 
v. City of Elkhart, 737 F.3d 1107, 1116 (7th Cir. 2013). Indeed, Atkinson cannot show 
prejudice because the court granted the extension primarily to benefit him by giving 
him time to depose two additional SGAS employees. 
         
        Atkinson briefly attacks the substance of the summary‐judgment decision itself, 
but we see no error. For Atkinson’s reasonable‐accommodation claim to go forward, he 
had to present evidence that SGAS failed to reasonably accommodate a known 
disability. See Hooper v. Proctor Health Care Inc., 804 F.3d 846, 852 (7th Cir. 2015). He did 
not. The uncontradicted evidence shows that SGAS took his accommodation requests 
seriously, engaged in an “interactive process” with Atkinson to determine what 
accommodations it reasonably needed to make, and made them. See Swanson v. Village of 
Flossmoor, 794 F.3d 820, 827 (7th Cir. 2015). Although Atkinson was dissatisfied when he 
did not receive every change that he demanded, the ADA requires only that he receive 
reasonable accommodations of his disabilities. See id. His discrimination and retaliation 
claims also fail. He presented no evidence that his disability motivated SGAS to 
reassign him, change his systems access, assign him a new workstation, or ask him to 
sign a new employment agreement or resign. See Lord v. High Voltage Software, Inc., 
839 F.3d 556, 563 (7th Cir. 2016), cert. denied, 137 S. Ct. 1115 (2017). And although he 
reiterates the close timing between his complaints and these employment actions, 
“suspicious timing” is generally not enough to establish causation. See id. at 564; Curtis 
v. Costco Wholesale Corp., 807 F.3d 215, 221 (7th Cir. 2015).   
         
No. 17‐1059                                                                              Page 5 
 
        Finally, Atkinson contends that the district court erred in dismissing five counts 
of his amended complaint, but he develops an argument about only two of them. The 
first count asserted the Illinois tort of intentional infliction of emotional distress. 
Atkinson alleges that SGAS committed this tort primarily by placing him in a cold and 
drafty office space, which he believes aggravated his medical conditions. Unpleasant 
office assignments do not suffice as “extreme and outrageous” conduct because in 
employment settings the tort is limited to “truly egregious” conduct. Van Stan v. Fancy 
Colours & Co., 125 F.3d 563, 567–68 (7th Cir. 1997). To commit the tort, an employer 
must abuse its power “in a manner far more severe than the typical disagreements or 
job‐related stress caused by the average work environment.” Naeem v. McKesson Drug 
Co., 444 F.3d 593, 605 (7th Cir. 2006) (quotation marks omitted). That did not occur here, 
so the district court properly dismissed this claim.   
         
        The second dismissed count asserts that SGAS unlawfully asked Atkinson for an 
independent medical examination. Atkinson alleges that the request violated 42 U.S.C. 
§ 12112(d)(4)(A) of the ADA because it was not job‐related, just a “fishing expedition” 
into his medical condition. But he admits that he asked for disability accommodations, 
and the company was entitled under the ADA to request a medical exam to determine 
what accommodations were medically necessary. See 29 C.F.R. Pt. 1630, App. 
§ 1630.14(c); Kennedy v. Superior Printing Co., 215 F.3d 650, 656 (6th Cir. 2000). Atkinson 
thus pleaded himself out of court on this claim. 
         
        Atkinson’s remaining arguments are meritless and do not warrant discussion. 
Accordingly, we AFFIRM the judgment.